Case: 20-60682   Document: 00516161005       Page: 1    Date Filed: 01/10/2022




          United States Court of Appeals
               for the Fifth Circuit                            United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 January 10, 2022
                              No. 20-60682                        Lyle W. Cayce
                            Summary Calendar                           Clerk


   Laurin Steffany Gamez-Padilla; Jose Santos Ramos-
   Gamez; Cinthya Yamileth Ramos-Castillo; Gabriela
   Alejandra Ramos-Ramos; Deysi Leonora Padilla-Soler;
   Jose Santos Ramos Maldonado,

                                                                Petitioners,

                                   versus

   Merrick Garland, U.S. Attorney General,

                                                               Respondent.


                   Petition for Review of an Order of the
                       Board of Immigration Appeals
                           BIA No. A206 429 889
                          BIA No. A206 429 890
                           BIA No. A206 429 891
                           BIA No. A206 429 892
                           BIA No. A206 694 277
                           BIA No. A206 694 278
Case: 20-60682       Document: 00516161005        Page: 2    Date Filed: 01/10/2022

                                   No. 20-60682



   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Jose Santos Ramos Maldonado (the lead respondent), his wife Deysi
   Leonora Padilla-Soler, his adult children, Cinthya Yamileth Ramos-Castillo
   and Laurin Steffany Gamez-Padilla, and his grandchildren, Jose Santos
   Ramos-Gamez and Gabriela Alejandro Ramos-Ramos, are natives and
   citizens of Honduras. They seek review of a Board of Immigration Appeals
   (BIA) decision dismissing their appeal from the immigration judge’s denial
   of their applications for asylum, withholding of removal, and protection
   under the Convention Against Torture (CAT).
          As an initial matter, the petitioners do not brief any argument
   challenging the BIA’s finding that Ramos Maldonado was not persecuted due
   to his political opinion. Nor do they challenge the BIA’s determination that
   Gamez-Padilla and Ramos-Castillo did not have a reasonable fear of
   persecution on account of their membership in the family of Ramos
   Maldonado. Accordingly, they have waived those issues. See Chambers v.
   Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008); see also Fed. R. App.
   P. 28(a)(8)(A).
          Findings of fact, including the denial of asylum, withholding of
   removal, and CAT protection, are reviewed under the substantial evidence
   standard. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). This court
   may not reverse factual findings unless the evidence “compels” reversal—
   i.e., the evidence must be “so compelling that no reasonable factfinder could
   conclude against it.” Wang v. Holder, 569 F.3d 531, 536-37 (5th Cir. 2009).




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 20-60682      Document: 00516161005          Page: 3    Date Filed: 01/10/2022




                                    No. 20-60682


          Here, Ramos Maldonado sought asylum and withholding of removal
   based on his membership in the particular social group of “members of the
   board of the community organization Colonia Monte De Sinai.” To be a
   member of a particular social group, an applicant must establish that the
   group is “(1) composed of members who share a common immutable
   characteristic; (2) defined with particularity; and (3) socially distinct within
   the society in question.” Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA
   2014). A common immutable characteristic must be a characteristic that
   cannot be changed or should not be required to change because it is
   fundamental to the applicant’s identity or conscience. Hernandez-De La
   Cruz v. Lynch, 819 F.3d 784, 786 (5th Cir. 2016). Substantial evidence
   supports the BIA’s determination that Ramos Maldonado failed to establish
   that the organization’s board members share an immutable characteristic.
   See id.; see also Mwembie v. Gonzales, 443 F.3d 405, 415 (5th Cir. 2006).
   Accordingly, Ramos Maldonado failed to establish that his proposed
   particular social group is cognizable, and this portion of the petition for
   review is denied. See Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005).
          Substantial evidence also supports the BIA’s decision to deny relief
   under the CAT because the family failed to show acquiescence or willful
   blindness in any torture by a government official. See Hakim v. Holder,
   628 F.3d 151, 155-56 (5th Cir. 2010). The record indicates that arrests were
   made in response to the shooting of Ramos Maldonado. “Neither the failure
   to apprehend the persons threatening the alien, nor the lack of financial
   resources to eradicate the threat or risk of torture constitute sufficient state
   action for purposes of the [CAT].” Tamara-Gomez v. Gonzales, 447 F.3d
   343, 351 (5th Cir. 2006).
          The petition for review is DENIED.




                                          3